Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00629-CV

                                      BEXAR COUNTY,
                                         Appellant

                                               v.

                                       Leticia VOTION,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-02670
                        Honorable David A. Canales, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Bexar County.

       SIGNED May 20, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice